Citation Nr: 0905225	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-40 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for left upper 
extremity peripheral neuropathy, including as secondary to 
residuals of a neck injury. 

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1967 
to September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2004 and March 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which, inter alia, denied service 
connection for left upper extremity peripheral neuropathy, 
residuals of a neck injury, hypertension, and hepatitis A.

As support for his claim, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing) in January 2007, at which time he withdrew 
appeals for service connection for diabetes mellitus, for 
service connection for memory loss, and for a disability 
rating in excess of 50 percent for PTSD.  The transcript of 
the hearing has been associated with the claim and has been 
reviewed.

This matter was initially before the Board in September 2007, 
at which time it denied service connection for left ear 
hearing loss and for tinnitus, and remanded the current 
issues on appeal for further evidentiary development.  The 
case has returned to the Board and is again ready for 
appellate action.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides while there.    

2.  There is no competent medical evidence of current left 
upper extremity peripheral neuropathy.

3.  There is no competent evidence of a neck injury or 
residuals of a neck injury in service, including due to 
exposure to Agent Orange, or for many years thereafter.

4.  There is no competent evidence linking residuals of a 
neck injury to the veteran's period of active service.

5.  The veteran currently has hypertension.

6.  There is no evidence of hypertension during service, 
including due to exposure to Agent Orange, within one year 
after service, or for many years thereafter.

7.  There is no competence evidence of record suggesting the 
veteran's current hypertension developed secondary to his 
service-connected PTSD.

8.  There is no competent medical evidence of a current 
diagnosis of hepatitis A. 


CONCLUSIONS OF LAW

1.  Left upper extremity peripheral neuropathy was not 
incurred in or aggravated by service, and is not proximately 
due to, the result of, or chronically aggravated by, any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  Residuals of a neck injury were not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 
2008);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

4.  Hepatitis A was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in December 2003, 
July 2004, and October 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in March 2006 and October 
2007, the RO further advised the veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decisions in April 
2004 and March 2005.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in December 2003, 
July 2004, and October 2007, followed by subsequent VCAA and 
Dingess notice in March 2006 and October 2007, the RO 
readjudicated the claim in a two SSOCs dated in June 2006 and 
October 2008.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records.  The veteran and his representative also have 
submitted statements in support of his claim.  In addition, 
the veteran was afforded, an opportunity to provide testimony 
before a Veterans Law Judge at the RO in January 2007.  
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2007 remand.  Specifically, 
the September 2007 Board remand instructed the RO to issue a 
corrective notice in compliance with Dingess, supra, and to 
provide the veteran with examinations of his disabilities on 
appeal to determine their nature, extent, and etiology.  The 
Board finds that the RO has complied with these instructions 
and that the September 2008 VA examination report 
substantially comply with the Board's September 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service-connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Residuals of a Neck Injury

In this case, the veteran asserts that he injured his neck 
when he hit his head on the door of a helicopter while in 
service.  See the veteran's claim dated in May 2004 and 
Travel Board hearing transcript dated in January 2007.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran was diagnosed with chronic 
left-sided cervical spine trapezial muscle strain during a VA 
examination dated in September 2008.  Thus, the evidence of 
record confirms that the veteran currently has this 
disability.

With respect to presumptive service connection due to Agent 
Orange exposure, although the veteran's SPRs indicate that he 
served in the Republic of Vietnam during his period of 
service, cervical spine trapezial muscle strain is not on the 
list of diseases associated with herbicide exposure for 
purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  This does not, however, preclude the veteran 
from establishing his entitlement to service connection for 
the claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, the veteran's STRs are 
negative for any complaint, treatment, or diagnosis of, a 
neck injury or other neck problems during service, including 
due to Agent Orange exposure.  Entrance and separation 
examinations dated in August 1967 and September 1970, 
respectively, also do not report or reveal any problems with 
the veteran's neck.  Thus, as a whole, the veteran's STRs 
provide negative evidence against his claim for service 
connection for residuals of an in-service neck injury.  

Post-service, evidence of record shows the veteran first 
received treatment for neck and shoulder pain in 2004, more 
than 30 years after the veteran's discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows, therefore, that the Board finds no basis to award 
service connection for this disorder based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

As to a nexus between the veteran's current neck disability 
and his active military service, the findings of the 
September 2008 VA examiner provide strong evidence against 
the claim, noting that there is no documentation in the 
veteran's STRs of injury to his neck or complaints of 
problems within the first 10 years out of service, and that 
the veteran's first recollection of his neck pain was over 15 
years after discharge from service.  Thus, the VA examiner 
concluded that there is no clear nexus to connect any injury 
the veteran had in service to his current neck disorder, and 
that "it is less likely as not that his current cervical 
spine condition is related to any in[-]service injury."  See 
VA examination report dated September 2008.  Since there is 
no contrary medical examination of record, the Board finds 
that this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that although the veteran is competent 
to report experiencing symptoms of a neck injury, neither he 
nor his representative, without evidence showing that either 
has medical training or expertise, is competent to render an 
opinion as to the medical etiology of his neck disorder.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494; Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a neck injury.  Thus, there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Left Upper Extremity Peripheral Neuropathy

The Board now turns to analysis of evidence for the veteran's 
claim for service connection for left upper extremity 
peripheral neuropathy, including as secondary to residuals of 
a neck injury.  The Board first notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

In this case, the veteran asserts that his left upper 
extremity peripheral neuropathy is connected to his period of 
service or, in the alternative, to the residuals of his neck 
injury.  See the veteran's claim dated in November 2003 and 
Travel Board hearing transcript dated in January 2007.  The 
Board further notes that RO considered service connection 
both on a direct and secondary basis for this condition.  In 
this regard, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, despite assertions throughout the 
course of his appeal that he experiences radiating pain from 
his neck to his fingers, the veteran indicated during a VA 
examination in September 2008 that he has had no problems 
with neuropathy and denied any numbness or tingling of the 
arms or legs.  He stated that this was a "wrong claim".  
See the veteran's claim dated in November 2003, Travel Board 
hearing transcript dated in January 2007, and VA examination 
reports dated in January 2004 and September 2008.  Further, 
there also are no medical treatment records whatsoever 
indicating a diagnosis of neuropathy.  Thus, absent evidence 
of a current disability, service connection cannot be granted 
for left upper extremity peripheral neuropathy.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.     

In addition, with regard to secondary service connection, 
because there is no current peripheral neuropathy disorder, 
it follows then that there is no link to be established 
between peripheral neuropathy and residuals of a neck injury.  
Velez, 11 Vet. App. at 158; see also Wallin v. West, 11 Vet. 
App. 509, 512 (1998), and McQueen v. West, 13 Vet. App. 237 
(1999).  Moreover, as already alluded to above, the veteran's 
claim for service connection for residuals of a neck injury 
is denied; thus, there is no service-connected disability to 
which any neuropathy could be secondary.  Therefore, the 
Board also finds that service connection on a secondary basis 
for the veteran's left upper extremity peripheral neuropathy 
is not warranted.

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Hypertension

The Board now turns to analysis of evidence for the veteran's 
claim for service connection for hypertension, including as 
secondary to service-connected PTSD.  As already mentioned, 
the Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, supra, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  Given what appear to be substantive changes, 
and because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

In this case, the veteran asserts that his hypertension is 
the result of his PTSD.  See Travel Board hearing transcript 
dated in January 2007.  The Board further notes that the RO 
considered service connection both on a direct and secondary 
basis for this condition.  In this regard, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran was noted to have essential 
hypertension during a VA examination dated in September 2008.  
Thus, the evidence of record confirms that the veteran 
currently has this disability.

With respect to presumptive service connection due to Agent 
Orange exposure, although the veteran's SPRs indicate that he 
served in the Republic of Vietnam during his period of 
service, hypertension is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct or secondary causation.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the veteran's current hypertension and his service-connected 
PTSD.  Velez, 11 Vet. App. at 158; see also Wallin v. West, 
11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 Vet. 
App. 237 (1999).  The veteran asserts that his hypertension 
is a physical manifestation of his PTSD.  See Travel Board 
hearing transcript dated in January 2007.  However, a 
September 2008 VA examiner indicated that according to the 
veteran, symptoms of his PTSD began after his diagnosis of 
hypertension.  Thus, the September 2008 VA examiner opined 
that the veteran's hypertension could not be related to his 
PTSD.  See VA examination report dated in September 2008.  
Moreover, all of the veteran's medical treatment records are 
silent as to a link between his hypertension and his service-
connected PTSD; they simply do not suggest that such a link 
exists.  Thus, the Board finds that service connection on a 
secondary basis for the veteran's hypertension is not 
warranted.

Additionally, without evidence showing that they have medical 
training or expertise, neither the veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the veteran's current 
hypertension and his service-connection PTSD.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
As to direct service connection, a review of the veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
hypertension or symptoms in service.  38 C.F.R. 
§ 3.303.  His separation examination dated in September 1970 
also showed a normal blood pressure reading and noted no 
problems with his blood pressure.  Thus, the veteran's STRs, 
as a whole provide clear negative evidence against the 
service connection claim on a direct basis.

Post-service, although the veteran reported a diagnosis of 
hypertension in the early 1970s, shortly after discharge from 
service, treatment records are negative for any complaint, 
treatment, or diagnosis of hypertension until February 1996, 
more than 25 years after discharge from service.  Moreover, 
during a VA examination dated in June 2002, the veteran 
reported a medical history of treatment for hypertension for 
the previous six months.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for hypertension is not for 
application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records link his 
hypertension to service.  A VA examination report dated in 
September 2008 was also silent as to a nexus between the 
veteran's hypertension and his service.  Although the 
September 2008 VA examiner reported that the veteran's 
hypertension was diagnosed shortly following his discharge 
from service, thus suggesting the possibility of a nexus 
between his hypertension and military service, the Board 
finds this statement to be of limited probative value because 
it appears to be based on a medical history provided by the 
veteran.  See Elkins v. Brown, 5 Vet. App. 478 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's 
failure to consider the relevant pre- and post-service 
medical history).  In this regard, medical history provided 
by a veteran and recorded or transcribed by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, the Court has held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the veteran; the critical question is whether 
that history was accurate and credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
it does not appear that the veteran's report of his date of 
diagnosis to the September 2008 VA examiner was accurate as 
he had reported during a June 2002 VA examination that he had 
been treated with medication for hypertension since January 
2002.  See 38 C.F.R. § 3.303(b).  Thus, the September 2008 VA 
examiner's nexus opinion regarding the veteran's hypertension 
appears to have been based on the veteran's reported history, 
which did not appear to be entirely accurate.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the veteran's hypertension claim as they reveal 
hypertension that began decades after service with no 
connection to service.

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms associated with 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hepatitis A

The Board now turns to analysis of evidence for the veteran's 
claim for service connection for hepatitis A.  In this case, 
the veteran asserts that his hepatitis A was incurred during 
service as the result of being a frequent blood donor.  See 
Travel Board hearing transcript dated in January 2007.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examiner in September 2008 found 
no evidence of current hepatitis A or residual problems from 
hepatitis.  See Travel Board hearing transcript dated in 
January 2007 and VA examination reports dated in September 
2008.  Thus, there is no evidence of a current diagnosis of 
hepatitis A or residuals of hepatitis A.  Absent evidence of 
a current disability, service connection cannot be granted 
for hepatitis A.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

Thus, although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for left upper extremity peripheral 
neuropathy, including as secondary to residuals of a neck 
injury, is denied.

Service connection for hypertension, including as secondary 
to service-connected PTSD, is denied.

Service connection for hepatitis A is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


